Hooker, J.
The trial court directed a verdict for the defendants, and plaintiff has appealed. The action was ejectment. Plaintiff’s claim of title rests on a Federal patent to his father and uncle, Hiram and George Olmstead, respectively, and inheritance from the former, who at the time the action was begun was survived by a widow, Martha, and two children, i. e., the plaintiff and his sister. The proof conclusively shows that the land was sold repeatedly for taxes, and deeded by the auditor general, and that such titles were outstanding in various persons at the time that Judson and Wiley, the defendants’ grantors, first had their attention directed to the lands. Judson and Wiley purchased most of these tax titles, taking quitclaim deeds from the respective owners, and the defendants’ subsequent purchase would be a complete answer to plaintiff’s action but for the fact that, before purchasing any of said tax titles, Judson and Wiley took quitclaim deeds from George, Martha, and Katherine Olmstead and the plaintiff. It is shown that the plaintiff was but 12 years old when he executed his deed, and he claims that it did not divest him of title, and that the acceptance by Judson and Wiley of deeds from George, Martha, and Katherine Olmstead made Judson and Wiley tenants in common with the plaintiff, and that therefore the purchase of tax titles by Judson and Wiley inured to plaintiff’s benefit under the alleged rule that a tenant in common cannot obtain title against a co-tenant by purchasing tax titles.
There was no tenancy in common, because the Olmsteads had no interest in the lands at the time they gave their quitclaim deeds to Judson and Wiley, which therefore conveyed nothing, and the acceptance of the quitclaim deeds could not make the parties thereto tenants in common, when neither party had or acquired thereby any interest in the lands. Again, the case is within the rule laid down in the case of Sands v. Davis, 40 Mich. 14. If, as counsel claims, the quitclaim deed from the Olmsteads was void as to the plaintiff, Judson and Wiley *301acquired only the interests of his mother and sister, and were under no obligation to protect his interest in common, with their own against outstanding titles, which they were at liberty to purchase for their own benefit. See, also, Blackwood v. Van Vleit, 30 Mich. 118; Cook v. Clinton, 64 Mich. 313; Watkins v. Green, 101 Mich. 497; Fuller v. Swensberg, 106 Mich. 317; Defreese v. Lake, 109 Mich. 428 (32 L. R. A. 744); Boynton v. Veldman, 131 Mich. 559; Brigham, v. Beau, 139 Mich. 256. It is unnecessary to discuss other questions.
The judgment is affirmed.
Moore, J., concurred with Hooker, J.